Judgment in favor of the defendant against the plaintiffs on the merits reversed on the law and a new trial granted, with costs to appellants to abide the event. There were questions of fact which should have been submitted to the jury: (1) Did the defendant, a lessee of a public amusement park, breach the duty cast upon it to exercise vigilance for the safety of its patrons? (2) Was a defective condition of the floor, together with the oiling thereof by defendant, the proximate cause of the accident? (3) Did the negligence of the *902plaintiff wife contribute to the accident? Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.